If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                              COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                          UNPUBLISHED
                                                                           April 2, 2020
                 Plaintiff-Appellee,

 V                                                                         No. 343753
                                                                           Wayne Circuit Court
 ROBERT JOHN GATHRITE,                                                     LC No. 17-007100-01-FC

                 Defendant-Appellant.


                                          AFTER REMAND

Before: RONAYNE KRAUSE, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

        We remanded this matter to the trial court for a determination whether, in relation to offense
variable (OV) 13, there was “a preponderance of the evidence that defendant’s conduct related to
the battery charges in Florida did, in fact, constitute a battery on an officer . . . .” People v Gathrite,
unpublished per curiam opinion of the Court of Appeals, issued December 5, 2019 (Docket No.
343753), p 5. On remand, the trial court held an evidentiary hearing to determine whether there
was a sufficient factual basis to support the scoring of 25 points for OV 13. At the evidentiary
hearing, defense counsel stated that he reviewed documents from the Florida court, and that such
documents established there was a preponderance of the evidence to support the 25-point score for
OV 13. The trial court entered an order denying defendant’s motion for resentencing because there
was a preponderance of the evidence to support the assessment of 25 points for OV 13. We have
reviewed the evidentiary hearing transcript, and, mindful of defense counsel’s admission that there
was factual support for the scoring of OV 13, find no error in the trial court’s finding of fact and
conclusion of law.

        Affirmed.



                                                                 /s/ Amy Ronayne Krause
                                                                 /s/ Patrick M. Meter
                                                                 /s/ Elizabeth L. Gleicher


                                                   -1-